                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8     SOFTWARE RIGHTS ARCHIVE, LLC,                   Case No. 12-cv-03970-HSG
                                   9                   Plaintiff,                        SCHEDULING ORDER
                                  10             v.                                      Re: Dkt. No. 184
                                  11     FACEBOOK, INC.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13     SOFTWARE RIGHTS ARCHIVES, LLC,                  Case No. 12-cv-03972-HSG
                                  14                   Plaintiff,
                                  15             v.                                      Re: Dkt. No. 140
                                  16     TWITTER, INC.,
                                  17                   Defendant.
                                  18          The parties submitted proposed schedules on August 5, 2019. See Case No. 4:12-cv-3970-
                                  19   HSG, Dkt. No. 184; Case No. 4:12-cv-3972-HSG, Dkt. No. 140. Having considered the parties’

                                  20   proposed schedules, the Court SETS the following deadlines pursuant to Federal Rule of Civil

                                  21   Procedure 16 and Civil Local Rule 16-10:

                                  22

                                  23                               Event                                           Date
                                        Plaintiff’s Motion to Amend Claim Election                     September 6, 2019
                                  24
                                        Defendants’ Motion for Judgment on the Pleadings               September 20, 2019
                                  25    Defendants’ Opposition to Plaintiff’s Motion to Amend Claim    September 27, 2019
                                  26    Election
                                        Plaintiff’s Opposition to Defendants’ Motion for Judgment on   October 4, 2019
                                  27    the Pleadings
                                  28
                                   1                                 Event                                              Date
                                        Plaintiff’s Reply in Support of Motion to Amend Claim              October 11, 2019
                                   2
                                        Election
                                   3    Defendants’ Reply in Support of Motion for Judgment on the         October 18, 2019
                                        Pleadings
                                   4
                                        Hearing on Plaintiff’s Motion to Amend Claim Election and          November 21, 2019 at 2:00
                                   5    Defendants’ Motion for Judgment on the Pleadings                   p.m.
                                   6
                                              In light of this order, the deadlines set in the Court’s previous scheduling order, Docket
                                   7
                                       Number 159 in Case No. 4:12-cv-3970-HSG and Docket Number 113 in Case No. 4:12-cv-3972-
                                   8
                                       HSG, are VACATED. The parties should be prepared at the November 21, 2019 hearing to
                                   9
                                       discuss a prompt schedule for claim construction in the event the case proceeds. The Court
                                  10
                                       envisions a claim construction hearing (if necessary) by no later than June 2020 under any
                                  11
                                       circumstances.
                                  12
Northern District of California




                                              These dates may only be altered by order of the Court and only upon a showing of good
 United States District Court




                                  13
                                       cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial
                                  14
                                       Standing Order. This order terminates Docket Numbers 160 and 184 in Case No. 4:12-cv-3970-
                                  15
                                       HSG and Docket Numbers 114 and 140 in Case No. 4:12-cv-3972-HSG.
                                  16

                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: 8/14/2019
                                  19
                                                                                       ______________________________________
                                  20                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
